Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered May 12, 1983, convicting him of robbery in the first degree, burglary in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The jury properly found that the defendant used or threatened to use a dangerous instrument in the course of the robbery (see, Penal Law § 160.15 [3]). "It is the temporary use rather than the inherent vice of the object which brings it within the purview of the statute” (People v Carter, 53 NY2d *657113, 116). The picking up and swinging of a shopping cart at the victims was an act capable of causing serious physical injury, and accordingly, the use of a dangerous instrument was properly found. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.